This is an appeal from an award for death benefits made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law. The deceased was employed as an outside and inside worker. On the 'day in question during the forenoon decedent was driving a truck outside where it was very warm. He later was compelled to work in the employer’s warehouse where there was ice and water and fish and to work at a greatly changed temperature. He developed chills and became sick and had to go home. This happened on August tenth. He died of pneumonia on August fifteenth without ever recovering. The evidence supports the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.